         Case 2:15-cv-00577-MV-GJF Document 126 Filed 01/28/19 Page 1 of 2
Appellate Case: 18-2178 Document: 010110117394 Date Filed: 01/28/2019 Page: 1
                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                Byron White United States Courthouse
                                         1823 Stout Street
                                      Denver, Colorado 80257
                                          (303) 844-3157
   Elisabeth A. Shumaker                                                          Chris Wolpert
   Clerk of Court                       January 28, 2019                     Chief Deputy Clerk




   Mr. Mitchell R. Elfers
   United States District Court for the District of New Mexico
   Office of the Clerk
   100 North Church Street, Suite 280
   Las Cruces, NM 88001

   Mr. James P. Lyle
   Law Offices of James P. Lyle, P.C.
   1116 2nd Street, N.W.
   Albuquerque, NM 87102

   Ms. Elizabeth A. Martinez
   Ms. Megan Muirhead
   Modrall Sperling
   500 Fourth Street, NW, Suite 1000
   Albuquerque, NM 87102

   RE:       18-2178, Eagle v. Freeport-McMoran
             Dist/Ag docket: 2:15-CV-00577-MV-GJF

  Dear Counsel and Clerk:

  Please be advised that the court issued an order today dismissing this case.

  In addition, please be advised that the mandate for this case has issued today. The clerk of
  the originating court shall file accordingly.
         Case 2:15-cv-00577-MV-GJF Document 126 Filed 01/28/19 Page 2 of 2
Appellate Case: 18-2178 Document: 010110117394 Date Filed: 01/28/2019 Page: 2



  Please contact this office if you have questions.

                                              Sincerely,



                                              Elisabeth A. Shumaker
                                              Clerk of the Court




   EAS/lg




                                               2
